BROSMAN, Judge
(concurring in the result):
I find myself in agreement with the Court’s disposition of the law officer’s voir dire rulings. While in one, possibly two, instances the conclusion reached may be open to argument, all are defensible rationally, and soundly based in authority — and I can have no quarrel with any of them.
With respect to the second question posed — that having to do with whether members of the court-martial would feel privileged to disregard the law officer’s instructions, the opinion makes reference to Federal authorities only, and, of those cited, only the Bonness case seems sharply in point. Many state decisions as well, I believe, support the prohibition of such a question. See, e.g., People v. Tibbets, 102 Cal App 787, 283 Pac 830; State v. Hoagland, 39 Idaho 405, 228 Pac 314.
Particularly do I concur in Judge Latimer’s exhortation of liberality in law officer rulings on proposed voir dire questions. However, I would prefer not to accept without further consideration his proposal that military courts follow the tack of Federal Rule 24(a), which allows the examination of jurors through the trial judge. The current Manual provides in paragraph 62& that “the trial or defense counsel may question the court, or individual members thereof.” This may be hard to square *286with the Federal rule, which would permit the law officer wholly to x'emove the matter of voir dire examination from the hands of the lawyers for the Government and the defense.
Of course, I must dissociate myself from the use made in the principal opinion of United States v. Carver, 6 USCMA 258, 19 CMR 384. I do this for the reason that, to my mind, the present reference, as well as the case itself, completely misapprehends the troublesome issue involved in Carver— as I sought to demonstrate in the initial portion of my dissent in that case.
With respect to sentence, I find myself more nearly in agreement with Judge Latimer than with the Chief Judge. Without receding in any degree from the views I have expressed in earlier opinions, I may say that nothing in this case prompts me to believe that the board of review departed from its statutory authority and duty in affirming the sentence it did. Certainly I would not have made the determination they did — but this has nothing to do with the problem before us. It follows that I agree fully with Judge Latimer that the accused should be considered a strong candidate for clemency.